DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on 07/26/2022. Claims 1-2, 4, 6-7, 9-12, 14, 16-17, 19 and 20 have been amended. Claims 1-20 are pending.

Response to Argument
2	Applicant’s argument filed on 07/26/2022 with respect to the USC 112 has been fully considered and withdrawn due to amendments made to claims 7 and 17.
3	Applicant’s argued that:
	Nowhere does Gattani show or disclose “filtering out, by a number of co-views between
the anchor item and each one of the one or more respective potential matches, at least one potential match from the one or more respective potential matches using the one or more similarity scores, and removing each of the one or more respective potential matches that do not exceed a threshold number of co-views, wherein a co-view comprises pairs of items viewed in a browsing session on a website,” as required by amended independent claim 1, or the similar limitations in amended independent claim 11.
	Examiner response:
	Gattani discloses filtering out, by a number of co-views (Fig. 25, 2508, number of observed co-occurrence) between the anchor item (e.g. Jaguar, Col. 35 & Fig. 25) and each one of the one or more respective potential matches (Col.35, Lines 8-67 & Col. 19, lines 40-60; related concept items with high scores will be filtered out, Fig. 2b & Fig. 25), at least one potential match from the one or more respective potential matches using the one or more similarity scores (Col. 40, lines 9-16 & Col.35, Lines 50-67; A template can be used as a top-down filter that is used to control what is ultimately displayed on the page. Some additional examples of how modules can be selected and displayed include only showing a module if it has a quality greater than a particular threshold, showing a module in a specific location, etc. The page template can thus control the location, rank, whether to show or not to show a module, and can also customize the look of the module, such as its background color or title), and removing each of the one or more respective potential matches that do not exceed a threshold number of co-views (Col. 35, lines 38-49; Concepts with final scores equivalent to a confidence of 0 (less than 1500) are automatically removed…i.e. items with low cooccurrence scores have less confidence values  and they are removed from consideration, Fig. 25), wherein a co-view comprises pairs of items viewed in a browsing session on a website (Col.35, Lines 8-67; Column 2508 lists the observed cooccurrence of the concept and the query, Figs. 2B, & 25).
Therefore, applicant’s arguments and/or amendments doesn’t overcome the prior arts on the record and the newly added amendments have been addressed in the current rejections.

Claim Rejections - 35 USC § 102
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5	Claims 1, 4-5, 8-11, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattani et al. (Gattani, hereinafter) (U.S. Patent No. 8,255,786 B1).
Regarding claim 1, Gattani discloses a system (a document processing system, Fig. 1) comprising:
one or more processors (Doc processing engine 106, Fig. 1); and
one or more non-transitory computer-readable storage devices (database 108, Fig. 1) storing computing instructions, when executed on the one or more processors, cause the one or more processors to perform:
determining one or more similarity scores (Col. 16, lines 17-44; computing similarity score for concepts, documents and objects) between at least two or more items (Col.14, Lines 8-25 & Col. 19, lines 40-60; many of the links, Fig. 2b), wherein a similarity score pair comprises an anchor item and one or more respective potential matches (Col.14, Lines 8-25 & Col. 19, lines 40-60; related links and their corresponding scores (similarity/worthiness)), in at least one of:
a first item in a hierarchical categorization containing items (Col. 26, lines 27-39; primary list/arc item in the hierarchies of ranked items/objects/concepts);
a category in the hierarchical categorization (Col. 15, lines 27-58; category vector is used to score items/objects in the hierarchical categorization); or
a topic (Col. 14, lines 48-61; topic and/or concept similarity scoring);
filtering out, by a number of co-views (Fig. 25, 2508, number of observed co-occurrence) between the anchor item (e.g. Jaguar, Col. 35 & Fig. 25) and each one of the one or more respective potential matches (Col.35, Lines 8-67 & Col. 19, lines 40-60; related concept items with high scores will be filtered out, Fig. 2b & Fig. 25), at least one potential match from the one or more respective potential matches using the one or more similarity scores (Col. 40, lines 9-16 & Col.35, Lines 50-67; A template can be used as a top-down filter that is used to control what is ultimately displayed on the page. Some additional examples of how modules can be selected and displayed include only showing a module if it has a quality greater than a particular threshold, showing a module in a specific location, etc. The page template can thus control the location, rank, whether to show or not to show a module, and can also customize the look of the module, such as its background color or title), and removing each of the one or more respective potential matches that do not exceed a threshold number of co-views (Col. 35, lines 38-49; Concepts with final scores equivalent to a confidence of 0 (less than 1500) are automatically removed…i.e. items with low cooccurrence scores have less confidence values  and they are removed from consideration, Fig. 25), wherein a co-view comprises pairs of items viewed in a browsing session on a website (Col.35, Lines 8-67; Column 2508 lists the observed cooccurrence of the concept and the query, Figs. 2B, & 25);
ranking the one or more respective potential matches, as filtered and removed (Col. 37, line 40; further refine/pruning…Col. 14, lines 53-61; dropping less related items), using the one or more similarity scores (Col. 40, lines 9-16 & Col. 17, lines 4-19; Some additional examples of how modules can be selected and displayed include only showing a module if it has a quality greater than a particular threshold, showing a module in a specific location, etc. The page template can thus control the location, rank, whether to show or not to show a module, and can also customize the look of the module, such as its background color or title);
re-ranking the one or more respective potential matches (Col. 37, lines 40-60 & Col. 38, lines 4-40; further refine the matching concepts/objects), as filtered and removed (Col. 37, line 40; further refine/pruning…Col. 14, lines 53-61; dropping less related items), using additional data about at least one of:
the first item in the hierarchical categorization containing the items (Col. 26, lines 27-39; primary list/arc item in the hierarchies of ranked items/objects/concepts);
the category in the hierarchical categorization (Col. 37, lines 55-67; further refine the categories based on levels); or
the topic (Col. 38, lines 8-18; refining/pruning based on additional data such as topic, “lease a jaguar’); and
inserting one or more hyperlinks into an anchor webpage (Col. 27, lines 40-59; including hyperlinks to the main webpage, Fig. 2 & 12), the one or more hyperlinks configured to navigate a user from the anchor webpage to one or more potential match webpages associated with the one or more respective potential matches, as filtered and removed and re-ranked (Col.4, Lines 28-34 & Col. 19, lines 40-60; many of the links direct users to custom generated topical pages…Col. 14, lines 53-61; dropping less related items, Fig. 2b & Fig. 10).

Regarding claim 4, Gattani further teaches the system of claim 1, wherein: 
filtering out the at least one potential match from the one or more respective potential matches comprises: 
removing potential matches previously linked with the anchor item (Col. 40, lines 9-16 & Col. 14, lines 53-61; A template can be used as a top-down filter that is used to control what is ultimately displayed on the page. Some additional examples of how modules can be selected and displayed include only showing a module if it has a quality greater than a particular threshold... Col. 14, lines 53-61; during pruning (further filtering), less favored items become dropped/removed).

Regarding claim 5, Gattani further teaches the system of claim 1, wherein the additional data comprises: 
search engine optimization data (Col. 49, lines 1216; e.g. layout optimization) for the at least one of: 
the first item in the hierarchical categorization containing the items (Col. 26, lines 27-39; primary list/arc item in the hierarchies of ranked items/objects/concepts); 
the category in the hierarchical categorization (Col. 37, lines 55-67; further refine the categories based on levels); or 
the topic (Col. 38, lines 8-18; refining/pruning based on additional data such as topic, “lease a jaguar”).

Regarding claim 8, Gattani discloses the system of claim 1, wherein the one or more hyperlinks are configured to be read by one or more web scrapers (Col. 14, lines 25-30 & Col. 30, lines 33-35; set information for certain entries which can be scraped by crawler 1604).

Regarding claim 9, Gattani further teaches the system of claim 1, wherein the one or more computing instructions, when executed on the one or more processors, further cause the one or more processors to perform: 
adding one or more new respective potential matches to a list of the one or more respective potential matches ranked by the one or more similarity scores (Col. 45, lines 43-52 & Col. 10, lines 27-40; In some embodiments the candidate list of modules is selected by determining a location in subject hierarchy 2828 associated with the query and examining whether any modules are tagged at the same level of the hierarchy. If so, they are added to the candidate list of modules. Additional modules can be added to the candidate list of modules by traversing up or down levels in the hierarchy).
Regarding claim 10, Gattani further teaches the system of claim 1, wherein the one or more hyperlinks comprise two or more hyperlinks configured to navigate a user between the anchor webpage (site 120) and one or more potential match webpages (Col.4, Lines 28-34 & Col. 19, lines 40-60; many of the links direct users (from core site 120) to custom generated topical pages, Fig. 2b).

As for claims 11, 14-15 and 18-20, the limitations of claims 11, 14-15 and 18-20 are similar to the limitations of claims 1, 4-5 and 8-10 above, respectively. Therefore, the limitations of claims 11, 14-15 and 18-20 are rejected in the analysis of claims 1, 4-5 and 8-10 above, and the claims are rejected on that basis.

Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al. (Gattani, hereinafter) (U.S. Patent No. 8,255,786 B1) in view of Misra et al. (Misra, hereinafter) (U.S. Patent Application Publication No. 2019/0121867 A1).
Regarding claim 2, but Gattani fails to explicitly teach the system of claim 2.
However, Misra in analogous art, discloses determining one or more cosine similarities (cosine similarity, [0129] & [0119) between the at least two or more items in at least two of: 
the first item in the hierarchical categorization containing the items ([0119] & [0125]; customer’s segment in the hierarchy); 
the hierarchical categorization ([0125] & [0129]; adult, child hierarchy); or 
the topic ([0111]; brand similarity).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Misra to Gattani. By incorporating a cosine similarity scoring of Misra as one of the criteria for resources/objects ranking, the resource similarity identification mechanism of the Gattani’s system is optimized.

As for claim 12, the limitations of claim 12 are similar to the limitations of claim 2 above. Therefore, the limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

9.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al. (Gattani, hereinafter) (U.S. Patent No. 8,255,786 B1) in view of HUANG XUEYUAN et al. (Huang, hereinafter) (CN 111858517 A).
Regarding claim 3, Gattani further teaches the system of claim 1, wherein determining the one or more similarity scores between the first item in the hierarchical categorization and the category in the hierarchical categorization comprises: 
determining a page number (a document length) similarity score of the items within the category in the hierarchical categorization (Col. 17, lines 46-50; In other embodiments, engine 106 applies a dynamically generated threshold based on factors such as the document length).
But Gattani fails to explicitly teach the document length includes the page number similarity.
However, Huang in analogous art, discloses the document length includes the page number similarity (Page 5, Para. 6-9; document similarity includes document length and the document length includes page number similarity).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Huang to Gattani. By incorporating page number similarity scoring of Huang as one of the criteria for resources/objects ranking, the resource similarity identification mechanism of the Gattani’s system is optimized.

As for claim 13, the limitations of claim 13 are similar to the limitations of claim 3 above. Therefore, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

10.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al. (Gattani, hereinafter) (U.S. Patent No. 8,255,786 B1) in view of Gunaselara et al. (Gunaselara, hereinafter) (U.S. Patent Application Publication No. 2021/0365500 A1).
Regarding claim 6, Gattani further teaches the system of claim 1, wherein the one or more computing instructions are further configured to run on the one or more processors and perform: 
combining the one or more new potential matches with a list of the one or more potential matches ranked by the one or more similarity scores (Col. 16, lines 64-Col. 17, lines 1-5 & Col. 10, lines 27-40; Ranker 330 is configured to rank the concepts remaining in consideration after the above processing/pruning has been performed. One approach is to use a scoring function s that computes a score given a concept  feature vector. In various embodiments, what weights to apply to the various signals included in the concept feature vector are empirically determined and then tunes using linear regression).
But Gattani doesn’t explicitly disclose before re-ranking the one or more potential matches, using a predictive algorithm trained on natural language data to determine one or more new potential matches.
However, Gunaselara in analogous art, discloses before re-ranking the one or more potential matches, using a predictive algorithm trained on natural language data to determine one or more new potential matches ([0089]-[0089] & [0048]; a predictive natural language algorithm such as BERT model is used to do a primary candidate ranking before a secondary ranking is applied on the similarly scored content segments).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Gunaselara to Gattani. The modification would enable the Gattani’s system fine tune the candidate items selection process while optimizing an overall system performance.

Regarding claim 7, Gattani teaches the system of claim 6. Gattani further discloses the usage of NLP (Natural Language Processing) algorithm during concept analysis (Col. 10, lines 27-40).
But Gattani doesn’t explicitly disclose a natural language processing algorithm is a predictive algorithm.
However, Gunaselara in analogous art, discloses a natural language processing algorithm is a predictive algorithm ([0048]-[0049] & [0093]; using NLP model to identify future candidates).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Gunaselara to Gattani. By incorporating a predictive NLP as one of the similarity analysis algorithms, an initial set of similar candidate items can be easily identified and which in turn reduces the burden of a future similarity identification process of the Gattani’s system.

As for claim 16, the limitations of claim 16 are similar to the limitations of claim 6 above. Therefore, the limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

As for claim 17, the limitations of claim 17 are similar to the limitations of claim 7 above. Therefore, the limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.


Conclusion
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445